Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is in response to the reply filed June 14, 2022.
	Claims 1 and 21-38 are currently pending.
	Benefit of priority is to February 6, 2013.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dmitriy A. Vinarov on July 26, 2022.
Examiner’s Amendments to the Claims:
	1-38. (Canceled)
	39. (New) A whole cell in vitro method for producing Rebaudioside M (RebM) or a steviol glycoside composition comprising RebM, the method comprising:
	(a) providing a whole cell comprising: 
		(i) a first uridine 5'-diphospho (UDP) glycosyl transferase polypeptide capable of beta 1,2 glycosylation of a C2' of the 13-0-glucose, the 19-0-glucose, or both the 13-0-glucose and the 19-0-glucose of said steviol glycoside; and
		(ii) a uridine 5'-diphospho (UDP) glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3' of the 13-0-glucose, the 19-0-glucose, or both the 13-0-glucose and the 19-0-glucose of said steviol glycoside; and	
	(b) providing said whole cell with:
		(i) a composition comprising a steviol glycoside having a 13-0-glucose, a 19-0-glucose, or both a 13-0-glucose and a 19-0-glucose, 
	wherein said steviol glycoside is selected from the group consisting of rubusoside, stevioside, Rebaudioside A (RebA), and isomers thereof; and
		(ii)  UDP-sugars, 
	wherein the UDP glycosyl transferase of (a)(i) and of (a)(ii) transfer the sugar moieties from the UDP-sugars of (b)(ii) to the steviol glycoside of (b)(i), thereby producing RebM or the steviol glycoside composition comprising RebM; 
	wherein the first 5'-UDP glycosyl transferase polypeptide of (a)(i) is capable of converting RebA to Rebaudioside D (RebD) at a rate that is at least 20 times faster than the rate at which a UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:15 or SEQ ID NO:86 under corresponding reaction conditions; and/or 	
	wherein the first 5'-UDP glycosyl transferase polypeptide of (a)(i) is capable of converting higher amounts of RebA to RebD compared to the UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:15 or SEQ ID NO:86 under corresponding reaction conditions.  


 	40. (New) The method of claim 39, wherein the whole cell is a recombinant host cell that is a fungal cell, an algal cell, or a bacterial cell.  
	41. (New) The method of claim 40, wherein the fungal cell comprises a yeast cell, and wherein the yeast cell is a cell from Saccharomyces cerevisiae, Schizosaccharomyces pombe, Yarrowia lipolytica, Candida glabrata, Ashbya gossypii, Cyberlindnera jadinii, 3Pichia pastoris, Kluyveromyces lactis, Hansenula polymorpha, Candida boidinii, Arxula adeninivorans, Xanthophyllomyces dendrorhous, or Candida albicans species.  
	42. (New) The method of claim 40, wherein both the first 5'-UDP glycosyl transferase polypeptide of (a)(i) and the 5'- UDP glycosyl transferase polypeptide of (a)(ii) are expressed in the recombinant host cell.  
	43. (New) The method of claim 42, wherein the recombinant host cell is fed with rubusoside, stevioside, RebA, or a mixture thereof.  
	44. (New) The method of claim 42, wherein the recombinant host cell is fed with steviol-13-0-glucoside and the recombinant host cell further expresses:
	(a) a second 5'-UDP glycosyl transferase polypeptide capable of beta 1,2 glycosylation of the C2' of the 13-0-glucose, 19-0-glucose, or both 13-0-glucose and 19-0-glucose of the steviol glycoside of (b)(i); and 
	(b) a 5'-UDP glycosyl transferase polypeptide capable of glycosylating the steviol glycoside of (b)(i) at its C-19 carboxyl group.  
	45. (New) The method of claim 39, wherein the steviol glycoside in the composition of (b)(i) is plant-derived or synthetic.  
	46. (New) The method of claim 39, wherein the first 5'-UDP glycosyl transferase polypeptide of (a)(i) comprises a polypeptide having 65% or greater sequence identity to the amino acid sequence set forth in SEQ ID NO:16 (EUGT11).  
	47. (New) The method of claim 39, wherein the 5'-UDP glycosyl transferase polypeptide of (a)(ii) comprises a UGT76G1 polypeptide having:
	(a) 50% or greater sequence identity to the amino acid sequence set forth in SEQ ID NO:2, and/or
	(b) one or more of the following amino acid substitutions of SEQ ID NO:2: Q23G, Q23H, 126F, 126W, T55K, T55E, S56A, Y128S, Y128E, T146A, T146G, T146P, H155L, H155R, Q198R, S253W, S253G, L257P, L257W, L257T, L257G, L257A, L257R, L257E, S283G, S283N, T284R, T284G, S285R, S285T, S285G, K337E, K337P, and L379V.  
	48 (New) The method of claim 39, wherein the composition comprising a steviol glycoside of (b)(i) further comprises a steviol, and/or at least one steviol glycoside selected from the group consisting of steviol-13-0-glucoside (13-SMG), steviol-19-0- glucoside (19-SMG), steviol-1,3-bioside, steviol-1,2-bioside, Rebaudioside B (RebB), 1,3- stevioside (RebG), Rebaudioside Q (RebQ), Rebaudioside E (RebE), Rebaudioside I (Rebl), Rebaudioside D (RebD), and isomers thereof, and 
	the cell further comprises:
	(a) a second 5'-UDP glycosyl transferase polypeptide capable of beta 1,2 glycosylation of the C2' of the 13-0-glucose, 19-0-glucose, or both 13-0- glucose and 19-0-glucose of the steviol glycoside; and/or 
	(b) a 5'-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the steviol glycoside at its C-19 carboxyl group; and/or 
	(c) a 5'-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the steviol glycoside at its C-13 hydroxyl group.  
	49. (New) The method of claim 48, wherein: 
	the second 5'-UDP glycosyl transferase polypeptide of (a) comprises a polypeptide having 90% or greater sequence identity to the amino acid sequence set forth in SEQ ID NO:15 or SEQ ID NO:86 or a polypeptide having a substitution at residues 211 and 286 of SEQ ID NO:15 (UGT91d2e), or a combination thereof; and/or 
	the 5'-UDP glycosyl transferase polypeptide of (b) comprises a polypeptide having 55% or greater sequence identity to the amino acid sequence set forth in SEQ ID NO:19 (UGT74G1); and/or
	 the 5'-UDP glycosyl transferase polypeptide of (c) comprises a 4polypeptide having 55% or greater sequence identity to the amino acid sequence set forth in SEQ ID NO:26 (UGT85C2).
 	50. (New) The method of claim 48, wherein the second 5'-UDP glycosyl transferase polypeptide of (a), the 5'-UDP glycosyl transferase polypeptide of (b), and 	 the 5'-UDP glycosyl transferase polypeptide of (c) are expressed in the recombinant host cell.  
	51. (New) The method of claim 48, wherein the further steviol or the steviol glycoside in the composition is plant-derived or synthetic.  
	52. (New) The method of claim 39, wherein the whole cell further comprises sucrose and sucrose synthase to regenerate UDP-glucose from the UDP generated during glycosylation reactions.  
	53. (New) The method of claim 39, wherein the whole cell is in suspension or immobilized.  
	54. (New) The method of claim 39, wherein the whole cell is permeabilized to facilitate transfer of substrate into the cells.  
	55. (New) The claim of method 54, wherein the whole cell is permeabilized with a solvent, a detergent, a surfactant, electroporation, or osmotic shock.  
	56. (New) An enzymatic in vitro method for producing Rebaudioside M (RebM) or a steviol glycoside composition comprising RebM, the method comprising: 
	(a) providing a composition comprising a steviol glycoside having a 13-0-glucose, a 19-0-glucose, or both a 13-0-glucose and a 19-0-glucose, 
	wherein said steviol glycoside is selected from the group consisting of rubusoside, stevioside, Rebaudioside A (RebA), or isomers thereof;	
	(b) contacting the composition with:
		(i) a first uridine 5'-diphospho (UDP) glycosyl transferase polypeptide capable of beta 1,2 glycosylation of a C2' of the 13-0-glucose, the 19-0-glucose, or both the 13-0-glucose and the 19-0-glucose of said steviol glycoside,
		(ii) a uridine 5'-diphospho (UDP) glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3' of the 13-0-glucose, the 19-0-glucose, or both the 13-0-glucose and the 19-0-glucose of said steviol glycoside; and 
		(iii) UDP-sugars, 
	wherein the UDP glycosyl transferase of (b)(i) and of (b)(ii) transfer the sugar moieties from the UDP-sugars of (b)(iii) to the steviol glycoside of (a), thereby producing RebM or the steviol glycoside composition comprising RebM; 
	wherein the first 5'-UDP glycosyl transferase polypeptide of (b)(i) is capable of converting RebA to Rebaudioside D (RebD) at a rate that is at least 20 times faster than the rate at which a UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:15 or SEQ ID NO:86 under corresponding reaction conditions; and/or 	
	wherein the first 5'-UDP glycosyl transferase polypeptide of (b)(i) is capable of converting higher amounts of RebA to RebD compared to the UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:15 or SEQ ID NO:86 under corresponding reaction conditions.  
	57. (New) The method of claim 56, wherein the enzymatic in vitro method comprises multiple reactions carried out together or stepwise. 7  
 
 
 
 	






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656